Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because some of the drawings are blurry and unclear, the details are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-7 and 10, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-7 and 10 are directed to a device (i.e., manufacture). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. MPEP 2106.04.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 5, and 14 are substantially similar and recite a judicial exception illustrated by:
receiving a plurality of details of the NPO  (non-profit organization);
creating a donation page accessible by the NPO to receive a donation;
receiving application for a loan to donate to the NPO; and
providing a loan notification to the donor, providing the loan notification to the NPO, tokenizing the loan notification, and sending the tokenized loan notification to the NPO. 
  The abstract idea steps recited in claims 1, 16 are those which could be performed mentally, including with pen and paper. As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
The steps in these claims define a mental process as follows. Though the claims have some distinction, they can be performed mentally. For example, one could mentally: receive a plurality of details of the NPO  (non-profit organization); create a donation page accessible by the NPO to receive a donation; receive application for a loan to donate to the NPO; and provide a loan notification to the donor, provide the loan notification to the NPO, tokenize the loan notification, and send the tokenized loan notification to the NPO.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claims are directed to receive an application for a loan, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a computer-implemented system comprising a digital processing device, further comprising a processor and instructions executable by the at least one processor in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system as being comprised of generic components and computing devices (0077).
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
	As such, the additional elements do not add anything significant to the abstract idea.
	Claims 2-4 merely further embellish the abstract idea as related to non-functional descriptive elements that does not change or alter the system in any matter. The claims do not add anything beyond the abstract idea.
	Claim 5 merely further embellishes the abstract idea as related to the generic computer function of transmission of data. The claim does not add anything beyond the abstract idea.
Claim 6 merely further embellishes the abstract idea as related to the generic computer function of data verification. The claim does not add anything beyond the abstract idea.
Claims 7 and 10 merely further embellishes the abstract idea as related to the generic computer function of data display or transmission. The claims do not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1-7 and 10 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gary, Jr. (11,430,021).

Regarding claim 1, Duerr discloses a computer-implemented system for donating to a charitable non- profit organization (NPO) (abstract), the system comprising: 
a digital processing device ((43) In some embodiments, the server 20 may comprise a computer processor, a memory comprising instructions, and a communication module. These elements may be in direct or indirect communication with each other, for example via one or more buses. (61) The present disclosure also introduces a system configured to conduct a donation transaction, the system including a non-transitory computer readable medium having stored thereon a plurality of instructions, wherein the instructions are executed with one or more processors) comprising: 
at least one processor and a instructions executable by the at least one processor to provide an application ((43) In some embodiments, the server 20 may comprise a computer processor, a memory comprising instructions, and a communication module. These elements may be in direct or indirect communication with each other, for example via one or more buses. (61) The present disclosure also introduces a system configured to conduct a donation transaction, the system including a non-transitory computer readable medium having stored thereon a plurality of instructions, wherein the instructions are executed with one or more processors) comprising: 
(a) an NPO registration module receiving a plurality of details of the NPO ((39) a campaign identifier module 405 that receives an input regarding a campaign identifier…  In some embodiments, the non-profit layer data includes data entered via one or more of the modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420. However, the non-profit layer data may be entered via other types of modules that collect different non-profit related data. In some embodiments, before or during providing the embeddable form at the step 205, a plurality of modules adapted to receive payment metadata are provided. For example, the plurality of modules may include the modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420. In some embodiments, a module is a website module and may include a portion of HTML. The modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420 may form a module library from which a subset of modules can be selected to display on a webpage.); 
(b) a donation integration module creating a donation page accessible by the NPO to receive a donation ((13) In an example embodiment and referring to FIG. 1, a system is illustrated and designated by the numeral 10. In an example embodiment, the system 10 includes a remote user device 15 and an SDK server 20 within which an SDK 25 is stored and executed, and a non-profit computing system 30 that includes a non-profit hosted server 35, all of which are in communication via a network 40. Generally, a user 42 such as a donor provides inputs via a user interface 15a that is configured to display a window or webpage 45 that includes an embeddable form 50 that receives payment information and non-profit layer data that is stored as metadata to the payment information. (16) FIG. 4 illustrates one example of the webpage 45 that includes the embeddable form 50 and portions of an example HTML file associated with the webpage 45. As illustrated, the webpage 45 includes or displays the embeddable form 50. As illustrated, the embeddable form 50 includes or displays an amount module 60 to receive an amount, donor information module 65 to receive information relating to the donor such as an address of the donor, payment module 70 to receive payment data or payment information from the donor, a designated fund(s) module 75 to receive designation of funds, a tribute module 80 to receive tribute information from the donor, and a selectable button 85 or other input element that when selected, initiates the execution of the donation. Moreover, the webpage 45 is associated and may display a URL 90. After the donor provides the requested information via the modules 60, 65, 70, 75, and/or 80, the donor selects the selectable button 85 to initiate the execution of the donation. After the selectable button 85 is selected, at least a portion of the data entered via the modules 60, 65, 75, and 80 becomes payment metadata or enriched data to the payment data entered via the module 70 and/or a token that is created based on the payment data entered via the module 70. The payment metadata may include donor information from the module 65, donor address from the module 65, campaign id from the URL 90, corporate matching id, custom notes, reference code string, email opt in, an anonymity preference of the donor, an indication of whether the donor receives a gift, a total donation amount, indication of whether the donor paid a transaction fee, the payment info from the module 70, designated funds data from the module 75, tribute data from the module 80 and/or UTM data from the URL 90 or from another source. The payment metadata can be customized based on the combination of modules display and/or included in the form 45. In some embodiments, one or more of the modules 60, 65, 70, 75, and 80 receive information or data that becomes a read-only reference to a value. (18) In some embodiments and at the step 205, the embeddable form 50 is displayed or provided via the webpage 45 and using a web browser. Generally, the embeddable form 50 is displayed to the donor 42 via the webpage 45, which is accessed via the donor's web browser on his or her remote user device 15. The web browser may be any application that allows the remote user device 15 to access the network 40. Generally, the webpage 45 is generated using the web browser and based on an HTML document or the like. (19) The displayed webpage 45 is based on an HTML file or HTML document. In some embodiments, the HTML file on which the webpage 45 is based has a head section that is configured to link an SDK API and a ReCaptcha API. Moreover, and in some embodiments, the HTML file on which the webpage 45 is based includes a body section that includes a button element which its onclick is set to “grecaptcha.execute( )”. In some embodiments, the button element is associated with or is the selectable button 85.); 
(c) a donor registration module receiving an application for a loan to donate to the NPO ((16) FIG. 4 illustrates one example of the webpage 45 that includes the embeddable form 50 and portions of an example HTML file associated with the webpage 45. As illustrated, the webpage 45 includes or displays the embeddable form 50. As illustrated, the embeddable form 50 includes or displays an amount module 60 to receive an amount, donor information module 65 to receive information relating to the donor such as an address of the donor, payment module 70 to receive payment data or payment information from the donor. (20) In some embodiments and at the step 210, the payment data and metadata entered into the embeddable form are collected. In some embodiments, the data received via the modules 60, 65, 70, 75, and 80 is referred to as metadata because at least portions of the data entered or collected via the modules 60, 65, 70, 75, and 80 will become metadata. In some embodiments, collected data includes data received via any one or more of the modules 60, 65, 70, 75, and 80. In some embodiments, non-profit layer data includes data entered via one or more of the modules 60, 65, 70, 75, and 80. (22) In some embodiments and at the step 220, the third-party server creates a unique token associated with the payment data. As such, the bank account, credit card information, or other payment data is tokenized using a third-party server 302 or third-party application to provide tokenized payment data, or the unique token. In some embodiments, the third-party server 302 is associated with a card vault like, for example, Spreedly Card Vault. The card vault will securely store the credit card or bank information of the donor 42. As a further data protection measure, the payment data only passes through PCI Level 1 Compliant organizations, including, for example, Spreedly Card Vault and an associated payment gateway and payment processor. In some embodiments, the unique token is a unique identifier associated with the payment data that cannot be mathematically reversed. (32) In some embodiments, payment information may be, or include, credit card.); and 
(d) a loan tracking module providing a loan notification to the donor, providing the loan notification to the NPO, tokenizing the loan notification, and sending the tokenized loan notification to the NPO ( (21) In some embodiments and at the step 215, the web browser transmits the payment data to a third-party server. As illustrated in the data flow 300 of FIG. 6, a web browser transmits the payment data to a third-party server 302. In some embodiments, the third-party server 302 is a card vault. The third-party server 302 is separate from and different from the non-profit computing system 30. Generally, the transmission is via the network 40. In certain embodiments, the transmission of the payment data is performed automatically and upon the selection of the selectable button 85. For example, the selection of the selectable button 85 causes the payment data provided by the user to be passed to idonateclient.tokenizecardconnectbankaccount( ) as a parameter object. Example portions of an HTML file associated with the transmission of payment data are shown below. function recaptchaCallback(recaptchaToken) { idonateClient .tokenizeCardConnectBankAccount({ routingNumber: bankPaymentInput.routingNumber, accountNumber: bankPaymentInput.accountNumber })(22) In some embodiments and at the step 220, the third-party server creates a unique token associated with the payment data. As such, the bank account, credit card information, or other payment data is tokenized using a third-party server 302 or third-party application to provide tokenized payment data, or the unique token. In some embodiments, the third-party server 302 is associated with a card vault like, for example, Spreedly Card Vault. The card vault will securely store the credit card or bank information of the donor 42. As a further data protection measure, the payment data only passes through PCI Level 1 Compliant organizations, including, for example, Spreedly Card Vault and an associated payment gateway and payment processor. In some embodiments, the unique token is a unique identifier associated with the payment data that cannot be mathematically reversed. (23) In some embodiments and at the step 225, the third-party server 302 transmits the unique token associated with the payment data to the web browser. As illustrated in the data flow 300 of FIG. 6, the third-party server 302 transmits the tokenized payment data to the web browser. In some embodiments, this transmission is a result of the callback function. (29) In some embodiments and at the step 240, the SDK 25 executes a donation transaction. The SDK 25 executes the donation transaction in accordance with the tokenized payment data (i.e., unique token) and the payment metadata collected by the embeddable form 50. To execute the donation transaction, the SDK 25 transmits, via the network 40, the tokenized payment data and, in some embodiments, the payment metadata to a third-party server 302 (illustrated in FIG. 6). As illustrated in the data flow 300 of the FIG. 6, the third-party server 302 then transmits, via the network 40, the tokenized payment data and, in some embodiments, the payment metadata to a payment gateway 305. The payment gateway 305 then transmits, via the network 40, the tokenized payment data and, in some embodiments, the payment metadata to a payment processor 310 associated with a non-profit's bank 315. Once the payment gateway 305 transmits the tokenized payment data, the payment gateway 305 will also transmit a string of data containing the result of the transaction to the third-party server 302. The result of the transaction is then transmitted through the third-party server 302 to the SDK 25 and again through the SDK 25 to the web browser displaying the webpage 45. Once it is determined that the transaction is valid by the payment gateway 305 and payment processor 310, the payment gateway 305 will transmit the donation funds to a bank 315 associated with the non-profit. The transmission of the donation funds may happen immediately, however, in some embodiments, the transmission can happen up to 24 or 48 hours after approval of the transaction by the payment gateway 305 and payment processor 310.).
Regarding claim 2, Duerr discloses:
wherein the plurality of details comprises an organization name, an organization working domain, an organization slogan ((39) a campaign identifier module 405 that receives an input regarding a campaign identifier…  In some embodiments, the non-profit layer data includes data entered via one or more of the modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420. However, the non-profit layer data may be entered via other types of modules that collect different non-profit related data. In some embodiments, before or during providing the embeddable form at the step 205, a plurality of modules adapted to receive payment metadata are provided. For example, the plurality of modules may include the modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420. In some embodiments, a module is a website module and may include a portion of HTML. The modules 60, 65, 70, 75, 80, 400, 405, 410, 415, and 420 may form a module library from which a subset of modules can be selected to display on a webpage.).
Regarding claim 3, Duerr discloses:
wherein the donation page comprises a name of the NPO, a working domain of the NPO, a detail of the NPO, or any combination thereof  ((13) In an example embodiment and referring to FIG. 1, a system is illustrated and designated by the numeral 10. In an example embodiment, the system 10 includes a remote user device 15 and an SDK server 20 within which an SDK 25 is stored and executed, and a non-profit computing system 30 that includes a non-profit hosted server 35, all of which are in communication via a network 40. Generally, a user 42 such as a donor provides inputs via a user interface 15a that is configured to display a window or webpage 45 that includes an embeddable form 50 that receives payment information and non-profit layer data that is stored as metadata to the payment information. (16) FIG. 4 illustrates one example of the webpage 45 that includes the embeddable form 50 and portions of an example HTML file associated with the webpage 45. As illustrated, the webpage 45 includes or displays the embeddable form 50. As illustrated, the embeddable form 50 includes or displays an amount module 60 to receive an amount, donor information module 65 to receive information relating to the donor such as an address of the donor, payment module 70 to receive payment data or payment information from the donor, a designated fund(s) module 75 to receive designation of funds, a tribute module 80 to receive tribute information from the donor, and a selectable button 85 or other input element that when selected, initiates the execution of the donation. Moreover, the webpage 45 is associated and may display a URL 90. After the donor provides the requested information via the modules 60, 65, 70, 75, and/or 80, the donor selects the selectable button 85 to initiate the execution of the donation. After the selectable button 85 is selected, at least a portion of the data entered via the modules 60, 65, 75, and 80 becomes payment metadata or enriched data to the payment data entered via the module 70 and/or a token that is created based on the payment data entered via the module 70. The payment metadata may include donor information from the module 65, donor address from the module 65, campaign id from the URL 90, corporate matching id, custom notes, reference code string, email opt in, an anonymity preference of the donor, an indication of whether the donor receives a gift, a total donation amount, indication of whether the donor paid a transaction fee, the payment info from the module 70, designated funds data from the module 75, tribute data from the module 80 and/or UTM data from the URL 90 or from another source. The payment metadata can be customized based on the combination of modules display and/or included in the form 45. In some embodiments, one or more of the modules 60, 65, 70, 75, and 80 receive information or data that becomes a read-only reference to a value. (18) In some embodiments and at the step 205, the embeddable form 50 is displayed or provided via the webpage 45 and using a web browser. Generally, the embeddable form 50 is displayed to the donor 42 via the webpage 45, which is accessed via the donor's web browser on his or her remote user device 15. The web browser may be any application that allows the remote user device 15 to access the network 40. Generally, the webpage 45 is generated using the web browser and based on an HTML document or the like. (19) The displayed webpage 45 is based on an HTML file or HTML document. In some embodiments, the HTML file on which the webpage 45 is based has a head section that is configured to link an SDK API and a ReCaptcha API. Moreover, and in some embodiments, the HTML file on which the webpage 45 is based includes a body section that includes a button element which its onclick is set to “grecaptcha.execute( )”. In some embodiments, the button element is associated with or is the selectable button 85.).
Regarding claim 4, Duerr discloses:
wherein the application for the loan comprises a donation amount, donation plan selection, a personal data of the donor, a payment information, a payment type, a two-factor donor authentication, or any combination thereof  ((16) FIG. 4 illustrates one example of the webpage 45 that includes the embeddable form 50 and portions of an example HTML file associated with the webpage 45. As illustrated, the webpage 45 includes or displays the embeddable form 50. As illustrated, the embeddable form 50 includes or displays an amount module 60 to receive an amount, donor information module 65 to receive information relating to the donor such as an address of the donor, payment module 70 to receive payment data or payment information from the donor. (20) In some embodiments and at the step 210, the payment data and metadata entered into the embeddable form are collected. In some embodiments, the data received via the modules 60, 65, 70, 75, and 80 is referred to as metadata because at least portions of the data entered or collected via the modules 60, 65, 70, 75, and 80 will become metadata. In some embodiments, collected data includes data received via any one or more of the modules 60, 65, 70, 75, and 80. In some embodiments, non-profit layer data includes data entered via one or more of the modules 60, 65, 70, 75, and 80. (22) In some embodiments and at the step 220, the third-party server creates a unique token associated with the payment data. As such, the bank account, credit card information, or other payment data is tokenized using a third-party server 302 or third-party application to provide tokenized payment data, or the unique token. In some embodiments, the third-party server 302 is associated with a card vault like, for example, Spreedly Card Vault. The card vault will securely store the credit card or bank information of the donor 42. As a further data protection measure, the payment data only passes through PCI Level 1 Compliant organizations, including, for example, Spreedly Card Vault and an associated payment gateway and payment processor. In some embodiments, the unique token is a unique identifier associated with the payment data that cannot be mathematically reversed. (32) In some embodiments, payment information may be, or include, credit card.).
Regarding claim 5, Duerr discloses:
wherein the application further comprises a module transmitting data between the donation integration module and the donor registration module ((6) FIG. 6 is a data flow diagram associated with the system of FIG. 1 and the method of FIG. 5, according to an example embodiment. (21) In some embodiments and at the step 215, the web browser transmits the payment data to a third-party server. As illustrated in the data flow 300 of FIG. 6, a web browser transmits the payment data to a third-party server 302. In some embodiments, the third-party server 302 is a card vault. The third-party server 302 is separate from and different from the non-profit computing system 30. Generally, the transmission is via the network 40. In certain embodiments, the transmission of the payment data is performed automatically and upon the selection of the selectable button 85. For example, the selection of the selectable button 85 causes the payment data provided by the user to be passed to idonateclient.tokenizecardconnectbankaccount( ) as a parameter object. Example portions of an HTML file associated with the transmission of payment data are shown below. function recaptchaCallback(recaptchaToken) { idonateClient .tokenizeCardConnectBankAccount({ routingNumber: bankPaymentInput.routingNumber, accountNumber: bankPaymentInput.accountNumber }) (23) In some embodiments and at the step 225, the third-party server 302 transmits the unique token associated with the payment data to the web browser. As illustrated in the data flow 300 of FIG. 6, the third-party server 302 transmits the tokenized payment data to the web browser. In some embodiments, this transmission is a result of the callback function. (27) In some embodiments and at the step 235, the web browser transmits the unique token and payment metadata to the SDK 25. As illustrated in the data flow 300 of FIG. 6, the web browser sends the tokenized payment data and the metadata to the SDK 25. In some embodiments, a return value of a function is used during the step 235. During the step 235, an object is passed to idonateClient.createTransaction( ), with the object including the following: paymentGatewayld; config.paymentGatewayId paymentMethodId: paymentMethodResult.paymentMethodId recurring Frequency: [user provided user frequency] paymentAmount: [user provided donation amount] currency: [currency of donation] billingContact: billingContact billingAddress: billingAddress recaptchaToken: recaptchaToken corporateMatchingId: [an organization id]).
Regarding claim 6, Duerr discloses:
wherein the donor registration module further verifies an identification of the donor ( (16) FIG. 4 illustrates one example of the webpage 45 that includes the embeddable form 50 and portions of an example HTML file associated with the webpage 45. As illustrated, the webpage 45 includes or displays the embeddable form 50. As illustrated, the embeddable form 50 includes or displays an amount module 60 to receive an amount, donor information module 65 to receive information relating to the donor such as an address of the donor. (20) In some embodiments and at the step 210, the payment data and metadata entered into the embeddable form are collected. In some embodiments, the data received via the modules 60, 65, 70, 75, and 80 is referred to as metadata because at least portions of the data entered or collected via the modules 60, 65, 70, 75, and 80 will become metadata. In some embodiments, collected data includes data received via any one or more of the modules 60, 65, 70, 75, and 80. In some embodiments, non-profit layer data includes data entered via one or more of the modules 60, 65, 70, 75, and 80. FIG. 6 illustrates a data flow 300 associated with the method 200. As illustrated in the data flow 300, the donor 42 provides payment data and payment metadata to the non-profit webpage 45. Example portions of an HTML file associated with data received via the webpage 45 are shown below. const billingContact={ firstName:‘old’, lastName:‘bill’, email:‘ya@hoo.com’ }; const billingAddress={ address1:‘1 Fakery Way’, city:‘Palo Alto’, state:‘CA’, zip:‘90210’, country:‘US’; }, const bankAccountInput={ routingNumber:‘#’, //user-populated accountNumber:‘#’//user-populated }; ).
Regarding claim 7, Duerr discloses:
wherein the loan notification comprises a notification of loan payment, loan approval, loan rejection, fund transfers, tax donation receipts, or any combination thereof ( (15) FIG. 2 illustrates a data flow associated with a conventional online donation transaction system. As illustrated, from a non-profit webpage displayed using a donor's browser, payment information is sent to a conventional online transaction system. In response to the payment information sent from the webpage displayed using the donor's browser, the conventional online transaction system tokenizes the payment data and sends a token to the non-profit webpage displayed using the donor's browser. From the non-profit webpage and associated web browser, the token and other form data is sent to a non-profit hosted server. The non-profit server then sends a charge request to the conventional online transaction system and in response, the conventional online transaction system returns a response to the non-profit hosted server. Thus, the non-profit hosted server is key to the data flow and is required for the non-profit to process donations. FIG. 3 illustrates one example data flow associated with the SDK 25. As illustrated, from the non-profit webpage displayed using a donor's browser, the payment information is sent to a card vault so that the payment information is tokenized.  ).
Regarding claim 10, Duerr discloses:
wherein the loan tracking module further transmits the donor information, a parameter of the loan, or both to a system of record ((21) In some embodiments and at the step 215, the web browser transmits the payment data to a third-party server. As illustrated in the data flow 300 of FIG. 6, a web browser transmits the payment data to a third-party server 302. In some embodiments, the third-party server 302 is a card vault. The third-party server 302 is separate from and different from the non-profit computing system 30. Generally, the transmission is via the network 40. In certain embodiments, the transmission of the payment data is performed automatically and upon the selection of the selectable button 85. For example, the selection of the selectable button 85 causes the payment data provided by the user to be passed to idonateclient.tokenizecardconnectbankaccount( ) as a parameter object. Example portions of an HTML file associated with the transmission of payment data are shown below. function recaptchaCallback(recaptchaToken) { idonateClient .tokenizeCardConnectBankAccount({ routingNumber: bankPaymentInput.routingNumber, accountNumber: bankPaymentInput.accountNumber })).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
POIRIER (US2020/0294099) related to computerized systems and methods for managing crowdfunding campaigns. In particular, embodiments of the present disclosure relate to inventive and unconventional computerized systems and methods, and user interfaces for distributing funds evenly for charitable campaigns with similar objectives, and schemes to incentivize donor and fundraiser engagement.
Govindarajalu (US2020/0211065) related to intelligently displaying interface data on computing devices and more particularly to dynamically adjusting data displayed on interface elements based on correlating past data for users and entities.
Jensen (US2017/0358014) Card-linked fundraising is disclosed. Purchase information and a customer identifier are received at a fundraising platform. The purchase information is associated with a transaction between a merchant and a customer associated with the customer identifier. A cause associated with the customer identifier is determined. The customer identifier was previously registered with the cause at the platform. A donation is determined based at least in part on the purchase information. Payment of the donation to the cause is facilitated at the platform.
Tsing (US 2015/0120528) An electronic donation management system includes: a server, the server including a processor; and a platform in communication with the server, the platform being connected with the Internet and accessible to a plurality of users through the Internet. The platform is a web application being configured to generate a website and a mobile application. The platform is configured to receive donation and loan related data from the users and send the data to the server. The server is configured to store the data, to grant appropriate memberships to the users respectively, and to activate functions that correspond to the memberships for the users respectively. The processor is configured to make calculations based on the data and make donation and loan related decisions according to the calculations. An electronic donation management method is also provided.
Kassemi (US2014/0297537) The application programming interface (API) disclosed herein allows third parties to request two-click payment buttons for inclusion in HTML formatted electronic communications. The methods and apparatus disclosed herein allow the process to be automated and scaled. It also allows access control for button generation at a per-account basis.
Scalisi (US2011/0295749) The present invention relates generally to the field of mobile applications, and more particularly, the present invention relates to applications for facilitating charitable donations and for obtaining subscriber feedback and analytics in real-time via mobile hand-held devices.
Duerr (US 2010/0181587) The present invention relates to a financial transaction system that raises funds for charitable purposes through fee-like contributions made by the parties who use the system. The invention has accounting, allocation and reporting means making it possible for users to receive a tax benefit on their respective contributions.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/               Primary Examiner, Art Unit 3689